Citation Nr: 0210544	
Decision Date: 08/27/02    Archive Date: 09/05/02	

DOCKET NO.  99-13 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a postoperative left ankle and tibia fracture 
(other than a separately rated scar). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1947 to May 1953.

This case is before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, assigned a separate 10 
percent rating for the veteran's postoperative fracture of 
the left ankle and distal tibia, effective from March 23, 
1998.  The veteran appeals for the assignment of a rating in 
excess of 10 percent.  (Service connection and a 10 percent 
rating are also in effect for a painful scar secondary to the 
same left ankle injury.  The RO also denied a rating in 
excess of 10 percent for the scar on the basis that it is the 
maximum evaluation allowed under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  The veteran did not appeal that 
part of the June 1998 rating decision.  The Board notes that, 
as the 10 percent rating for the scar has been in effect 
since 1953, it is protected.  See 38 C.F.R. § 3.951 (2001)).

Since the appeal is from an initial rating assigned, the 
Board will consider whether staged ratings, pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999), are warranted.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the claim.  All 
available, relevant evidence necessary for an equitable 
disposition of the appeal on this issue has been obtained by 
the RO.

2.  The veteran's service-connected left ankle and distal 
tibia fracture is not manifested by more than moderate 
limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected residuals of a fracture to the left 
ankle and tibia (other than a separately rated scar) have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran filed a claim seeking an increased evaluation in 
his service-connected disability in March 1998.  On VA 
evaluation in May 1998, he reported that he broke his ankle 
sliding into second base while playing baseball.  An open 
reduction and internal fixation was performed in 1952.  He 
has had no surgery since.  The veteran stated that his ankle 
would occasionally swell with prolonged standing.  He denied 
any pain and did not wear ankle support.  

Examination of the left ankle showed no tenderness, swelling, 
or deformity.  The scar on the medial aspect of the left 
ankle was nontender.  Ligaments were intact both medially and 
laterally.  Range of motion with pain and guarding was 
indicated.  Dorsiflexion was to 10 degrees, plantar flexion 
was to 30 degrees, inversion was to 25 degrees, and eversion 
was to 15 degrees.  X-ray studies of the left ankle in May 
1998 revealed an open reduction with internal fixation of the 
lateral malleolus of the left ankle.  The tibiotalar joint 
was normal.  No arthritis was indicated.

At the request of the veteran, the RO obtained pertinent 
medical records from a  VA Medical Center (VAMC).  Outpatient 
treatment reports indicate sporadic treatment for the left 
ankle.

Within the May 1999 notice of disagreement, the veteran 
indicated that he did not believe the VA recognized how 
severe his left ankle condition was.  He felt that the 
disability should be properly rated at 20 percent disabling.  
Submitted at that time was a May 1999 medical report from 
J.C.K., M.D.  On examination that month, the veteran reported 
that his left ankle disability increased in severity upon 
standing or walking.  He specifically described increased 
swelling and pain upon prolonged standing and walking.  The 
examination revealed 1+ tenderness within the anterolateral 
aspect of the left ankle.  Mild swelling and a gait that was 
minimally antalgic was reported.  The evaluator's impression 
was of chronic tendinitis of the anterolateral aspect of the 
left ankle.  Anti-inflammatory medication and a support 
bracing were recommended.

In a private medical evaluation dated July 1998, the veteran 
complained of left ankle pain.  Examination revealed mild 
pain in the "right" ankle.  Full range of motion was found.  
The gait was normal.  Tenderness in the anteromedial aspect 
of the ankle was reported.  Ligaments were intact.  X-ray 
studies of the "right" ankle showed good position of the 
screw without obvious soft tissue aggravation.  The joint was 
in good condition without arthritis.  The impression or Dr. 
J.C.K. was of "right" ankle tendinitis.  The ankle was 
stable.  It appears that the evaluator confused the veteran's 
left ankle with his right.

Within his July 1999 substantive appeal, the veteran again 
contended that his condition warranted a 20 percent 
evaluation because he suffers from a marked limitation of 
motion.

Additional outpatient treatment records were obtained by the 
RO and another VA examination of the veteran's left ankle was 
performed in January 2000.  On this latter evaluation, the 
veteran reported left ankle pain.  He gave no history of 
physical therapy.  He complained of left ankle pain on a 
daily basis, which he described as similar to a "toothache."  
He reported intermittent pain with walking and was unable to 
stand for prolonged periods of time.  Since the veteran 
retired he no longer has left ankle swelling.  The scar 
associated with the ankle disorder was no longer visible.

Physical examination revealed a dorsiflexion of 20 degrees, 
plantar flexion of 45 degrees, inversion of 30 degrees, 
eversion of 20 degrees, abduction to 10 degrees and adduction 
of 20 degrees.  X-ray studies of the left foot again revealed 
the internal fixation of the medial malleolus fracture.  
Alignment was excellent.  The fracture appeared healed and 
there was no degenerative joint disease found.  The 
impression was of a medial malleolar fracture in excellent 
position.

The veteran's representative submitted written argument in 
July 2002.

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (Codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103. 5103A, 5107 (West Supp. 2001)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandate for the new law 
and regulations are met.  In evaluating VA's duty to assist 
the veteran in the development of his case, the Board notes 
the efforts of the RO, including multiple VA evaluations and 
the obtaining of medical records cited by the veteran.

The Board has considered the request of the representative in 
July 2002 for a third VA examination of this disorder.  There 
is no indication that his condition has worsened or that a 
third evaluation would reveal more facts pertinent to this 
claim than have not been revealed within the VA examinations 
of January 2000 and May 1998.  There has been no specific 
criticism of the findings within the last two examinations.  
Accordingly, this request is denied.  
The record shows that the veteran was notified in the RO 
rating decision, the statement of the case, the supplemental 
statements of the case in February 2000 and April 2002, and 
within several of the communications from the RO to the 
veteran of the reasons and bases for the denial of this 
claim.  The Board concludes that the discussion in the rating 
decision, statement of the case and supplemental statements 
of the case informed the veteran of the evidence needed to 
substantiate this claim and complied with VA notification 
requirements.  The communications provided the veteran with a 
specific explanation of the type of evidence needed to 
substantiate his claim as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has undergone an extensive effort to assist the 
veteran regarding his claim.  Accordingly, the Board that, in 
light of the extensive effort already made, additional 
development regarding this issue is not necessary.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that are based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's condition 
has been evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2001).  Under Diagnostic Code 5271, marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  A moderate limitation of motion of the ankle 
warrants a 10 percent evaluation.

The residuals of the veteran's service-connected left ankle 
and tibia disability do not include marked limitation of 
motion of the ankle.  A detailed review of the medical 
evaluation of record, including (but not limited to) the VA 
evaluations of January 2000 and May 1998, along with the 
private evaluations of July 1998 and May 1999, would not 
support a finding that he has marked limitation of motion.  
Even with consideration of the veteran's complaints of pain, 
the evidence of record simply does not support the conclusion 
that he has marked limitation of motion of the ankle caused 
by the service-connected disability.

38 C.F.R. § 4.71, Plate II (2001) indicates that normal ankle 
dorsiflexion is from 0 to 20 degrees and normal ankle plantar 
flexion is from 0 to 45 degrees.  Within the VA evaluation of 
January 2000, the veteran had dorsiflexion of 20 degrees and 
plantar flexion of 45 degrees.  It is only with consideration 
of the veteran's complaints of pain that a 10 percent 
evaluation for moderate limitation of motion can be 
justified.

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (ankylosis of the ankle).  However, no ankylosis of 
the ankle has been found.  As noted above, the veteran's left 
ankle disability is not manifested by more than moderate 
limitation of motion.  There is no X-ray evidence of 
arthritis, nor is there and objective clinical evidence of 
instability of the left ankle.

The Board has reviewed all treatment records and all VA 
evaluations of the left ankle.  None of these treatment 
records or examinations would support a conclusion that the 
left ankle disability causes marked limitation of motion 
caused by pain.  While the veteran has complaints of pain 
associated with his left ankle disability, those subjective 
complaints would not provide a basis to indicate the presence 
of marked limitation of motion of the ankle under Diagnostic 
Code 5271.  A 10 percent rating under Diagnostic Code 5271 is 
the most liberal rating feasible on this evidentiary record.  
See also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The 
Board finds no other Diagnostic Code that better suits the 
veteran's complaints based on the objective medical evidence 
of record.  There is no objective evidence to show that pain, 
flare-ups of pain, weakness, fatigue, or incoordination 
results in any additional functional limitation to a degree 
that would support a rating in excess of 10 percent at this 
time.  The Board parenthetically notes that, in addition to 
the 10 percent rating based on moderate limitation of motion, 
the veteran has been in receipt of a separate 10 percent 
rating for a painful scar since 1953.  There is no objective 
medical evidence to show that there is a current tender or 
painful scar; in fact, the scar was not even visible on the 
most recent VA compensation examination.  However, given the 
number of years that that rating has been in effect, it is 
protected.   See 38 C.F.R. § 3.951 (2001))  In any event, as 
the veteran's left ankle disability is not manifested by more 
than moderate limitation of motion,  a rating in excess of 10 
percent is not warranted.

As the criteria for a 20 percent evaluation have not been met 
at any point during the pendency of this appeal, there is no 
basis for the assignment of "staged" ratings under Fenderson, 
supra; rather, the assigned 10 percent evaluation is 
warranted for all time periods during the pendency of this 
appeal.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (2001) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
Based on the medical evidence cited above, the Board finds 
that the record does not raise the issue of entitlement under 
this section. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a left ankle and tibia fracture (other than a 
separately rated scar) is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

